NOVATION AGREEMENT




Go Ez Corp., a corporation organized and existing under the laws of the State of
Delaware, with an address of 101 First Street, #493, Los Altos, California
94022, hereinafter referred to as the “Company”, and Abraham Dominguez Cinta, an
individual, with an address of Hongzhong Road, Shanghai China, hereinafter
referred to as “ABRAHAM CINTA”, in consideration of the promises made herein do
hereby agree as follow:




1.

Original Agreement.  On September 30, 2014, Company received a loan in the
amount of $529 from ABRAHAM CINTA and entered into a Convertible Debenture dated
October 1, 2014, attached hereto as Exhibit A.  As of November 30, 2014 the
amount due and owing under the Note including accrued interest is $536.




2.

Novation.  The Company and ABRAHAM CINTA hereby agree to extinguish $536
represented by the Note referred to in Paragraph 1. Each party hereby
relinquishes any claim that they had or may have had under the original terms of
the Agreement and Note and stipulate that this agreement constitutes a novation
with respect to the original Note.




3.

New Agreement.  The Company and ABRAHAM CINTA hereby agree to replace the amount
owed as of November 30, 2014 with the issuance by the Company to ABRAHAM CINTA
of 1 shares of its Preferred Series B Shares of stock pursuant to a Subscription
Agreement and thereby converts $536 of debt owed to Preferred Series B stock at
a price of $1,000 per share.




IN WITNESS WHEREOF, we hereby set our hand this 8th day of December, 2014.




GO EZ CORP.

NOTEHOLDER:

[novationagreement3datedde001.jpg]
[novationagreement3datedde001.jpg]                                      [novationagreement3datedde002.jpg]
[novationagreement3datedde002.jpg]

______________________________

___________________________

By: Abraham Cinta

      

By: ABRAHAM CINTA

Chief-Executive Officer

             















